[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The plaintiff, United Illuminating, brings this action pursuant to General Statutes § 16-262(f) to collect an arrearage allegedly owed to them by the defendant Breakwater Key Association, Inc., a condominium association. On October 31, 1994, the court, Rush, J., entered a stipulated judgment in favor of the plaintiff in the amount of $30,417.04. The court also appointed a receiver to collect rents and fees in the event that the individual unit owners paid such rents and fees to the condominium association. On March 13, 1995, certain unit owners filed a motion to "reopen" the judgment (#106) on the ground that said judgment was obtained by fraud and misrepresentation.
Upon review of the file, it is apparent that the unit owners were not named as defendants in the summons and complaint, and were never served with process. Despite the fact that an appearance was filed for the unit owner by an attorney, the only defendant in this case is Breakwater Key Association, Inc.
Upon review, it is also apparent that the order and stipulated judgment at issue do not affect the unit owners or their property interests. Even assuming arguendo that the order and judgment affected their interests, the court is without jurisdiction to enforce the order and judgment against them as the unit owners are not parties to this action.
While the unit owners could file a motion to intervene pursuant to General Statutes § 52-107 and Practice Book § 99; because they presently are not parties to this action, they lack standing to file the present motion to "reopen." Accordingly, the unit owners' motion to "reopen" (#106) is denied.
SAMUEL S. FREEDMAN, JUDGE CT Page 5531